

116 S2065 : Deepfake Report Act of 2019
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IC116th CONGRESS1st SessionS. 2065IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Referred to the Committee on Energy and CommerceAN ACTTo require the Secretary of Homeland Security to publish an annual report on the use of deepfake
			 technology, and for other purposes.
	
 1.Short titleThis Act may be cited as the Deepfake Report Act of 2019.
 2.DefinitionsIn this Act: (1)Digital content forgeryThe term digital content forgery means the use of emerging technologies, including artificial intelligence and machine learning techniques, to fabricate or manipulate audio, visual, or text content with the intent to mislead.
 (2)SecretaryThe term Secretary means the Secretary of Homeland Security. 3.Reports on digital content forgery technology (a)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter for 5 years, the Secretary, acting through the Under Secretary for Science and Technology, shall produce a report on the state of digital content forgery technology.
 (b)ContentsEach report produced under subsection (a) shall include— (1)an assessment of the underlying technologies used to create or propagate digital content forgeries, including the evolution of such technologies;
 (2)a description of the types of digital content forgeries, including those used to commit fraud, cause harm, or violate civil rights recognized under Federal law;
 (3)an assessment of how foreign governments, and the proxies and networks thereof, use, or could use, digital content forgeries to harm national security;
 (4)an assessment of how non-governmental entities in the United States use, or could use, digital content forgeries;
 (5)an assessment of the uses, applications, dangers, and benefits of deep learning technologies used to generate high fidelity artificial content of events that did not occur, including the impact on individuals;
 (6)an analysis of the methods used to determine whether content is genuinely created by a human or through digital content forgery technology and an assessment of any effective heuristics used to make such a determination, as well as recommendations on how to identify and address suspect content and elements to provide warnings to users of the content;
 (7)a description of the technological counter-measures that are, or could be, used to address concerns with digital content forgery technology; and
 (8)any additional information the Secretary determines appropriate. (c)Consultation and public hearingsIn producing each report required under subsection (a), the Secretary may—
 (1)consult with any other agency of the Federal Government that the Secretary considers necessary; and (2)conduct public hearings to gather, or otherwise allow interested parties an opportunity to present, information and advice relevant to the production of the report.
 (d)Form of reportEach report required under subsection (a) shall be produced in unclassified form, but may contain a classified annex.
 (e)Applicability of FOIANothing in this Act, or in a report produced under this section, shall be construed to allow the disclosure of information or a record that is exempt from public disclosure under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act).
 (f)Applicability of the Paperwork Reduction ActSubchapter I of chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act), shall not apply to this Act.Passed the Senate October 24, 2019.Julie E. Adams,Secretary